Citation Nr: 1422953	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral knee condition, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In addition to the issues noted on the title page, the October 2007 decision also denied service connection for scoliosis.  In November 2007, the Veteran filed a notice of disagreement, and the RO issued a statement of the case (SOC) in November 2009.  In December 2009, the Veteran filed a substantive appeal only as to the tinnitus and bilateral knee condition claims.  Therefore, as the Veteran has not perfected his appeal as to his claim for scoliosis, it is not properly before the Board for appellate review. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's April 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, a review of VBMS reveals that it contains no documents.


FINDINGS OF FACT

1.  In a final March 2004 decision, the RO denied entitlement to service connection for a bilateral knee condition and tinnitus.   

2.  Evidence added to the record since the final March 2004 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  Evidence added to the record since the final March 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee condition.

4.  The Veteran's bilateral knee condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of his service discharge.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied service connection for tinnitus and a bilateral knee condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for a bilateral knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Court has held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the Veteran's application to reopen a claim of entitlement to service connection for tinnitus, a January 2007 letter, sent prior to the initial October 2007 rating decision, advised the Veteran that his claim for service connection for tinnitus had been previously denied in a March 2004 RO rating decision because there was no evidence that his tinnitus was incurred in or aggravated by service.  As such, he was informed that new and material evidence related to such facts would be necessary to reopen his claims.  The January 2007 letter also provided him with the definition of new and material evidence, advised him of the evidence and information necessary to substantiate his underlying service connection claim, and VA's respective responsibilities in obtaining evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Regarding the Veteran's application to reopen a claim of entitlement to service connection for a bilateral knee condition, as the Board herein reopens such claim, no further VCAA notice is required with respect to such aspect of the claim.  Pertaining to the merits of the Veteran's claim for service connection for a bilateral knee condition, the aforementioned January 2007 letter, sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In his December 2009 substantive appeal (Form 9), the Veteran alleged that his tinnitus was first brought to the attention of medical professions while on active duty in Germany.  The Board's review of the claims file, however, reveals no service treatment record from Germany or elsewhere documenting any complaint, treatment, or diagnosis of tinnitus during service (notably, it contains other service treatment records from Germany).  Even so, there is no indication that the service treatment records are incomplete.  In this regard, in November 2003, the AOJ submitted a Personal Information Exchange System Request (PIES) for the Veteran's complete service treatment records to the National Personnel Records Center (NPRC), which mailed the requested records to the RO.  In February 2010, VA provided the Veteran with a copy of his entire claims file.  Neither before nor since his receipt of the claims file has Veteran identified any additionally, outstanding records missing from the claims file.  

The Veteran also indicated in his December 2009 substantive appeal that his VA Primary Care Doctor scheduled him for an appointment at the Alexandria, Louisiana VA Medical Center (VAMC) for his tinnitus after the RO denied his claim in October 2007.  The only VA treatment record of the Veteran's tinnitus since October 2007 is a February 19, 2009 Patient Education Note.  It's unclear whether this is the record associated with the appointment the Veteran avers was scheduled for him.  However, the Veteran has not alleged that there are any additional, outstanding VA treatment records missing from the claims file.  Moreover, the RO associated with the claims file the Veteran's VA treatment records from October 11, 2007 to February 19, 2010, as indicated by the February 2010 supplemental statement of the case.  

Based upon the foregoing, the Board concludes that all available records, including service treatment and VA treatment records, have been properly obtained and associated with the claims file, and, as such, that VA has fulfilled its duty to assist the Veteran in procuring such records.

With respect to VA exanimations, the Board notes that the Veteran has not been provided with a VA examination for tinnitus.  The VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's tinnitus claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  

However, with regard to the Veteran's reopened claim for service connection for a bilateral knee condition, he was afforded a VA examination in February 2010 so as to determine the nature and etiology of such disorder.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to an adjudication of his claims herein.

II.  Claims to Reopen

In the present case, the RO, by a March 2004 rating decision, denied the Veteran's claims for service connection for tinnitus and a bilateral knee condition.  With respect to the Veteran's tinnitus claim, the RO found that the evidence failed to demonstrate that this condition was aggravated or incurred in service or that the current diagnosis was in any way related to military service.  Concerning the bilateral knee condition claim, the RO concluded that, despite a record of treatment for such condition in service, there was no showing of a permanent residual or chronic bilateral knee disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  At the time of such decision, the RO considered the Veteran's service treatment records, a February 2004 VA examination, and VA treatment records.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In March 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for tinnitus and a bilateral knee condition was received until October 2006, when VA received his application to reopen such claims. Therefore, the March 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for tinnitus and a bilateral knee condition was received prior to the expiration of the appeal period stemming from the March 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In this regard, the Board notes that the Veteran submitted duplicative service treatment records in May 2008.  38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  However, the newly-associated STRs are duplicative of those previously of record and considered in the March 2004 rating decision.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon the receipt of such service treatment records.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the March 2004 rating decision includes statements from the Veteran, a June 2007 private medical letter from Dr. L. LeBlanc, VA treatment records, a February 2010 VA examination and, as indicated previously, duplicative STRs submitted by the Veteran.

Regarding the Veteran's tinnitus claim, the Board finds that the evidence received since the March 2004 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision.  As indicated previously, such claim was previously denied on the basis that the evidence failed to show that tinnitus was related to service.  The evidence received since the March 2004 rating decision, to include the Veteran's statements, which are presumed credible for the purposes of reopening a claim, merely demonstrate a current disability of tinnitus and his contentions that such has existed from service to the present time, both of which were previously of record and considered in the March 2004 rating decision.  Accordingly, the evidence received since such prior denial is duplicative in nature and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, his application to reopen such claim must be denied.

With respect to the bilateral knee condition claim, the Board finds that the evidence received since the March 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.  Specifically, the RO previously denied the Veteran's claim for service connection for a bilateral knee condition on the basis that there was no showing of a permanent residual or chronic bilateral knee disability subject to service connection shown by the service treatment records or demonstrated by evidence following service.  In this regard, the evidence received since the March 2004 rating decision includes a June 2007 letter from Dr. L. LeBlanc in which he indicated that the Veteran suffers from bilateral knee arthritis and that such is due to his time running and marching in the military as well as VA treatment records that corroborate the diagnosis of knee arthritis.  Therefore, as the newly received evidence demonstrates a currently diagnosed bilateral knee disorder and Dr. L. LeBlanc's opinion suggests that such may be related to the Veteran's military service, such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee condition.  Accordingly, this claim is reopened.

III.  Service Connection for a Bilateral Knee Condition

Turning to the issue of entitlement to service connection for a bilateral knee condition, the Board notes that the RO reopened the Veteran' claim and considered the claim on the merits in the October 2007 rating decision and November 2009 statement of the case.  Consequently, there is no prejudice to the Veteran in the Board proceeding with a decision on the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Veteran's service treatment records document complaints of bilateral knee pain and swelling.  In February 1973, the Veteran sought treatment for knee pain occurring only in cold, wet weather.  The record notes that the Veteran had experienced such pain in both knees for 3 to 4 years and that he experienced increased pain with climbing stairs in cold weather.  Examination revealed that the Veteran had range of motion bilaterally from 0 to 130 degrees and that he had minimal patellar crepitus.  The Veteran has given a provisional diagnosis of "R/O" (rule out) chondromalacia.  

On March 5, 1973, the Veteran was seen at an orthopedic clinic where he presented with bilateral knee pain that he reported having had for the prior 8 months.  The examiner noted no previous history of trauma and that the Veteran did not have any swelling or locking in his knees.  Pertinent findings concerning the Veteran's knees included no knee effusions, no knee swelling, no knee or leg instability, no tenderness on palpation to knees, normal range of motion, OK for duty, and normal x-rays.  Based on such findings, the Veteran was assigned a diagnosis of normal knees.

On March 9, 1973, the Veteran was again seen at an orthopedic clinic for knee swelling.  Upon examination, the examiner determined that the Veteran had no knee swelling, no knee effusions, no dislocated patellae, no tenderness on palpation of knees, normal range of motion bilaterally, no joint pain bilaterally, normal x-rays, and that he was OK for duty.  As before, the Veteran was diagnosed with normal knees.

In November 1973, the Veteran reported having problems with both knees for the past year.  He was seen at a cast clinic where he recounted having pain in both knees for several months.  The examiner conducted a physical examination, which was completely negative.  X-rays were deemed within normal limits, and the examiner recorded an impression of the Veteran's knees of "no pathology found."

In December 1974, the Veteran was afforded an expiration term of service (ETS) examination, he was found to have had no defects or diagnoses upon clinical evaluation.  At the same time, the Veteran provided a Report of Medical History, in which it appears that he indicated that he may have then or previously had swollen or painful joints, without specifying which joints, but in which he clearly denied having arthritis.

In August 2004, the Veteran complained of a recent onset of pain in the right knee with walking and with certain positions; there was no injury and no swelling present.  See August 27, 2004 VA Ambulatory/Outpatient Care Note.  Both knees were noted to have crepitance, but no edema, effusion, or tenderness.  Id.  

In January 2006, the Veteran sought medical assistance through VA.  He reported that his knees still bothered him and that he had constant knee pain; nevertheless, the Veteran declined to see an orthopedist in Shreveport, Louisiana.  See January 27, 2006 VA Primary Outpatient Care Note.

In July 2006, the Veteran reported that he was "now having a problem" with left knee pain, which caused him pain when walking and when in bed.  See July 27, 2006 VA Ambulatory/Outpatient Care Note.  The Veteran stated that the knee pops and gets stuck, which causes sharp pain.  Id.  The examiner found that the Veteran's left knee was without crepitance and assessed him with "left knee pain, sounds like torn cartilage, limiting activity, will consult ortho."  Id.

In August 2006, the Veteran underwent an orthopedic consult.  See August 21, 2006 VA Orthopedic Consult Note.  He stated that he had left knee pain for years, which hurt worse with activities.  Id.  The physician noted that the Veteran's gait was normal, that his left knee range of motion extended from 0 to 110 degrees with no pain, that he had no patellar femoral pain, no medial/lateral joint line tenderness of patella pain, no effusion, normal patella tracking, and a stable knee.  Id.  The physician assessed him with early degenerative joint disease with no clinical tenderness about the knee.  Id.

In his October 2006 claim, the Veteran maintained that he was diagnosed with arthritis and that his knees still present a problem.

In February 2007, the Veteran was seen for a physical therapy consultation with a diagnosis of degenerative joint disease and reports of pain.  See VA Physical Therapy Consult Note.  The Veteran maintained that he has had bilateral knee pain for 30 years but denied any therapy or surgery on his knees and denied any history of knees giving out or buckling.  Id.  A left knee x-ray taken showed no acute fracture, dislocation, or bony destructive legion; minimal patellar spurring; and vascular clips noted medically.  Id.  A right knee x-ray revealed no acute fracture, dislocation, or bony destructive lesion with mild patellar spurring.  Id.  The impression resulting from these x-rays was mild degenerative arthritis.  Id.  Physical examination indicated that the Veteran's knees were negative for palpation for tenderness, patella compression, and crepitus; showed range of motion, patella mobility, and sensation within normal limits; and that there was no edema present (although the Veteran reported having swelling "sometimes.)  Id.

As noted previously, a June 2007 letter from Dr. L. LeBlanc indicated that the Veteran suffered from arthritis in both of his knees.  The physician further stated that the Veteran often complained of knee pain in the military but was told that nothing was wrong, however the physician disclosed that he was unaware of any x-rays taken in service.  Id.  Finally, the physician opined that the Veteran's condition worsened to its present state due to the time he spent running and marching.  Id.

In February 2009, the Veteran reported that he still had a problem with painful knees at times, but mostly his right knee, which popped, stiffened, and swelled when he engages in activities involving squatting a lot.  See February 19, 2009 Addendum to VA Ambulatory/Outpatient Care Note.  He further stated that he thought his knees may be related to his training in the Army and that he was given Ibuprofen in service a couple of times.  Id.  

In February 2010, the Veteran underwent a VA examination of his knees.  During the examination, the Veteran reported that, while in service in 1973, he had fallen on both knees while exercising and reported to clinic, where x-rays were taken and he was given medication.  He also stated that he went back to the clinic a couple of times.  After leaving service, the Veteran maintained that he continued to take Motrin and aspirin as needed for pain.  He further averred that he regularly saw a physician for his arthritis pains, took Ibuprofen for years, and, once a couple of years ago, received an injection into his knee for pain.  

Examination of the Veteran's knees revealed general joint symptoms of giving way, pain, stiffness, weakness, decreased speed of joint motion, popping, and moderate flare-ups of joint disease every 1 to 2 months lasting about 3 to 7 days.  However, the Veteran was negative for deformity, instability, incoordination, dislocation or subluxation, locking episodes, effusions, and symptoms of inflammation of his knees.  Range of motion was recorded as follows:  left knee flexion from 0 to 130 degrees with normal left knee extension; right knee flexion from 0 to 135 degrees with normal knee extension; no objective evidence of pain in either knee on active motion; no additional limitations after three repetitions of range of motion; and no joint ankylosis.  The examiner noted the Veteran's diagnosis of degenerative joint disease in both knees and concluded that the Veteran's degenerative joint disease of both knees was less likely as not caused by or a result of his knee injury in service because, in pertinent part, the Veteran's initial injury in service resulted in a sprain and his current knee problem is due to age-related degenerative joint disease.  The examiner grounded this conclusion in evidence showing that Veteran's knees were normal in service (as demonstrated by the last in-service orthopedic report and x-rays), that the Veteran used pain medication as needed from 1973 to 2007, and that x-rays in 2007 demonstrated degenerative joint disease.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in February 1975.  The Board notes that the Veteran alleges that his knee pain began in service and has continued to the present time.  See February 2010 VA Examination Report.  He indicated that he self-medicated as needed with over-the-counter pain medications after leaving service and that he saw his regular doctor for arthritic pains.  Id.  He also stated that he was treated for a bilateral knee disability in service and that his knees still present a problem.  See October 2006 Claim.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements of continuity of symptomatology to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Prior to his October 2006 Claim, there are no statements indicating any continuity of symptomatology of the Veteran's bilateral knee condition.  The earliest evidence of record is a report of a recent onset of right knee pain in August 2004.  The record is silent for knee complaints until January 2006 when the Veteran stated that his knees still bothered him.  Then, in July 2006, the Veteran stated that he was "now having a problem" with his left knee, after which he was diagnosed with early degenerative joint disease with no clinical tenderness about the knee.  It was not, however, until his February 2007 physical therapy consultation that the Veteran claimed that he had bilateral knee pain for 30 years.  Subsequent medical records, private and VA, are silent for such sweeping statements concerning continued symptomatology, except for the Veteran's tenuous statement of taking pain medications as needed after service in the February 2010 VA examination.  The Board finds that the Veteran's allegations of continued symptomatology are not supported by the medical evidence of record showing, at best, only recent, intermittent complaints of knee symptoms (primarily, pain) starting in 2004, and appear to have been made in self-interest following the submission of the October 2006 Claim.  Consequently, the Board finds the Veteran's statements regarding a continuity of symptomatology to not be credible.

Therefore, presumptive service connection is not warranted for arthritis of the right or left knee, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claims must also be denied on a direct basis.  First, while service treatment records show complaints of knee pain and swelling in 1973, those same treatment records and x-rays taken at the time show that the Veteran's knees were normal.  Moreover, the Veteran's December 1974 ETS examination showed that he separated from the military without any knee-related defects or diagnoses.  Moreover, the February 2010 VA examiner opined that the Veteran's knee arthritis was not related to his military service, but rather due to age-related degenerative joint disease, and the examiner specifically considered the Veteran's argument that his knee injury in 1973 was the cause.  As the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to her opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board notes that Dr. L. LeBlanc, in a June 2007 letter, opined that the Veteran's condition worsened to its present state due to the time he spent running and marching.  The Board does not credit such opinion as the physician disclosed that he was unaware of any x-rays taken in service and because the opinion failed to include any rationale for its ultimate conclusion.  Id.; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

To the extent that the Veteran contends that his bilateral knee disorder is related to military service, the Board accords his statements regarding the etiology no probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the knees involves a medical subject concerning an internal physical process regarding the impact of trauma and age on the orthopedic system, which extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for bilateral knee condition is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee condition.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for tinnitus is denied.    

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a bilateral knee condition is granted.

Service connection for a bilateral knee condition is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


